oA NHN HD nA BP WY NO

NO po WO WN NH HN KN HN NO KK RH HF KF KF PF ES eR
oOo SN DN OH BP WO NYO KK CO ODO DAN HD NH FSF WD NO KF CO

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

TYRONE T. TURNER, Case No.: 3:19-cv-1878-GPC-RBM
Petiti
m8! ORDER DENYING MOTION FOR
v. APPOINTMENT OF COUNSEL
TAMMY FOSS, Warden,

Respondent.| [Doe. 13]

 

 

L INTRODUCTION
Petitioner Tyrone T. Turner (“Petitioner”), a prisoner proceeding pro per and in
forma pauperis, filed an Ex Parte Request for Appointment of Counsel which this Court
accepted for filing nunc pro tunc to February 3, 2020. (Doc. 13.)! Liberally construing

Petitioner’s filing, it is construed as a Motion for Appointment of Counsel (“Motion”).

 

' Petitioner is admonished to abide by the rules of this Court when filing. Petitioner’s filing contained
the following discrepancies: (1) lacking memorandum of points and authorities in support as a separate
document; and (2) missing time and date on motion and/or supporting documentation. See CivLR 7.1;
5.1.

? Petitioner’s Motion also requests the Court to issue an order compelling the California Department of
Corrections and Rehabilitation—specifically Salinas Valley State Prison—to issue Petitioner all of his
personal property. (Doc. 13 at 1.) However, this request is outside the scope of a habeas corpus action.
Thus, the Court will not entertain the request.

 

3:19-cv-1878-GPC-RBM

 

 
Oo mA HN HD nH FP WD YPN

NO NO BDO PO ND HN HN NY HN HH eK KF FS PF Oe S|
oO sD DN Or BP WH NY KK DOD OO DnAN HW A FP WH NY KF O&O

 

 

See Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013) (courts liberally construe
pro se litigants’ filings, relieving them from “strict application of procedural rules and
demands... .”). Petitioner requests the Court to appoint counsel for his Petition for Writ
of Habeas Corpus (“Petition”). (Docs. 1, 3, 13.) For the reasons discussed below,
Petitioner’s Motion is DENIED.

I. BACKGROUND

The Petition alleges on March 26, 1996, the San Diego County Superior Court
sentenced Petitioner to “life without parole plus eight and a half years.” (Doc. 1 at 1.) In
that case, Petitioner was convicted of first-degree murder while engaged in the commission
or attempted commission of robbery, attempted carjacking, and the use of a firearm. (Doc.
15-2 at 1.) The California Court of Appeal affirmed Petitioner’s judgment of conviction
with cert denied by the California Supreme Court. (Doc. 1 at 2.) The Superior Court,
Court of Appeal, and California Supreme Court all denied Petitioner’s habeas petition.
(Doc. 1 at 3-4; Doc. 15 at Lodgmt. Nos. 2, 4, 6, 8, 10, 12.) On September 2, 2005, the U.S.
District Court for the Southern District of California denied Petitioner’s petition for writ of
habeas corpus. (Doc. | at 5.)

On September 27, 2019, Petitioner filed the instant Petition in pro per. (Doc. 1.)
Petitioner is proceeding in forma pauperis pursuant to the Court’s Order of October 10,
2019. (Doc. 3.) The Petition seeks relief based on the Fourteenth Amendment Equal
Protection Clause of the United States. (Doc. 1 at 6; U.S. CONST. amend. XIV, § 1.) In
response to the Petition, Tammy Foss (“Respondent”) filed a Motion to Dismiss for failure
to state a claim on February 20, 2020. (Doc. 14.)

Wt. APPLICABLE LAW

The Sixth Amendment right to counsel does not extend to federal habeas corpus
actions by state prisoners. McClesky v. Zant, 499 U.S. 467, 495 (1991); e.g., Chaney v.
Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986). Financially eligible habeas petitioners seeking
relief under 28 U.S.C. § 2254 may obtain representation whenever the court “determines

that the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B); e.g., Terrovona v.

2

3:19-cv-1878-GPC-RBM

 
Oo Oo NIN HR A BP WD NO

NO pO DN HN KN WH HN HN NN HB HR Ke HF HH HF SF ESF SE
Oo JT HD WN BP WO NO K& CO OO DB NB HT FSP WH NYO KF OS

 

 

Kincheloe, 912 F.2d 1176, 1181 (9th Cir. 1990). The interests of justice require
appointment of counsel when the court conducts an evidentiary hearing on the petition or
utilizes the discovery process. Terrovona, 912 F.2d at 1177; see also Rules 6(a) & 8(c),
Rules Governing § 2254 Cases (amend. Dec. 1, 2019). Otherwise, appointment of counsel
is discretionary. See Terrovona, 912 F.2d at 1177.

Prisoners “applying for habeas relief are not entitled to appointed counsel unless the
circumstances of [the] case [require appointment] to prevent due process violations.”
Chaney, 801 F.2d at 1196 (citations omitted). Appointing counsel is within the court’s
discretion; in deciding appointment of counsel, the court “must evaluate the likelihood of
success on the merits as well as the ability of the petitioner to articulate his claims pro se
in light of the complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952,
954 (9th Cir. 1983); see also Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). In
addition, appointment of counsel may be necessary if the petitioner has such limited
education that they are incapable of presenting their claims. Hawkins v. Bennett, 423 F.2d
948, 950 (8th Cir. 1970).

IV. DISCUSSION

Here, appointment of counsel is not warranted. First, the interests of justice do not
require appointment of counsel. The record is adequately developed: no evidentiary
hearing or use of the discovery process is warranted nor expected. As noted in Knaubert
v. Goldsmith, “unless an evidentiary hearing is held, an attorney’s skill in developing and
presenting new evidence is largely superfluous; the district court [may] rely on the state
court record alone.” 791 F.2d 722, 729 (9th Cir. 1986) (citation omitted). Presently, there
is no indication an attorney would present additional compelling arguments or facts, so
appointment is unwarranted. See LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987).

In this instance, Petitioner’s due process rights are not violated in denying
appointment of counsel. Petitioner has not demonstrated an inability to present his claims.
Rather, Petitioner has sufficiently represented himself to date and appears to grasp the

issues and facts of his case. In fact, the Petition was pleaded sufficiently to warrant this

3

3:19-cv-1878-GPC-RBM

 
Oo OA YN D un f& WD NO

NO wpO HN HN NH WN NY WN NN HP KH KF KF HF HF Fe SES ES
Oo nN HDB Nn BP W NO KF CO OO Wn HD A BP WD NPY KF OS

 

 

Court’s Order directing Respondent to file an answer or other responsive pleading to the
Petition. (Doc. 4.) Moreover, Petitioner has not asserted mental incapacity or extreme
complexity of legal issues. Petitioner’s Motion is limited to one conclusory statement: “the
appointment of counsel is necessary for Petitioner to properly prosecute his writ of habeas
corpus.” (Doc. 13 at 2.) Such conclusory statement is insufficient.

As to financial eligibility, it is possible Petitioner is eligible. Petitioner has shown
enough to proceed in forma pauperis and would likely be financially eligible should
appointment be warranted. (Doc. 2.) However, even liberally construing the Petition, the
Court does not find appointment of counsel is warranted. See Knaubert, 791 F.2d at 729
(stating, “[t]he procedures employed by the federal courts are highly protective of a pro se
petitioner’s rights. The district court is required to construe a pro se petition more liberally
than it would construe a petition drafted by counsel.”) (citations omitted).

Vv. CONCLUSION
For the foregoing reasons, Petitioner’s Motion is DENIED, without prejudice.

DATE: March 13, 2020

 

HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

3:19-cv-1878-GPC-RBM

 
